CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) 2.350% InterNotes® Due September 15, 2011 $ $ 3.350% InterNotes® Due September 15, 2013 $ $ Calculated in accordance with Rule 457(r) under the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement.  Filed Under Rule 424(b)(3), Registration Statement No. 333-155631 Pricing Supplement Number 197 Dated 08/31/2009 (To: Prospectus Dated November 24, 2008 and Prospectus Supplement Dated: November 26, 2008) CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking Moody's Rating S & P Rating Fitch Rating 63743FLM6 $ % % $ FIXED % SEMI-ANNUAL 09/15/2011 03/15/2010 $ YES Senior Unsecured Notes A2 A A- Redemption Information: Non-Callable. CUSIP Number Principal Amount Selling Price Gross Concession Net
